Citation Nr: 1242677	
Decision Date: 12/13/12    Archive Date: 12/20/12

DOCKET NO.  07-24 187A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an earlier effective date than August 23, 1993, for the grant of service connection and a 10 percent rating for chronic dermatitis, including based on an allegation of clear and unmistakable error (CUE) in a February 21, 2003, rating decision.

2.  Entitlement to a disability rating greater than 30 percent for chronic dermatitis.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESSES AT HEARING ON APPEAL

The Veteran and F.B.


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from June 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the Veteran's claim for a disability rating greater than 10 percent for chronic dermatitis.  

In a June 2007 rating decision, the RO assigned a higher 30 percent rating effective June 22, 2006, for the Veteran's service-connected chronic dermatitis.  The RO determined that June 22, 2006, was the appropriate effective date for a 30 percent rating for the Veteran's service-connected chronic dermatitis because that was the date that VA received his increased rating claim.

The Board notes that, in August 2007, the Veteran disagreed with the effective date of June 22, 2006, assigned for the 30 percent rating for his service-connected chronic dermatitis.  Unfortunately, after the RO promulgated a Statement of the Case (SOC) on this claim and issued it to the Veteran and his service representative in May 2009, no timely substantive appeal (VA Form 9) was filed.  Thus, an issue relating to an earlier effective date than June 22, 2006, for a 30 percent rating for service-connected chronic dermatitis is not in appellate status.  See 38 C.F.R. §§ 20.302, 20.1103 (2011).

In July 2011, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

The Board noted in its July 2011 remand that it appeared that the Veteran's August 2007 statement (discussed above) appeared to raise a claim of entitlement to an effective date earlier than August 23, 1993, for the grant of service connection and the assignment of a 10 percent rating for chronic dermatitis.  A review of the claims file shows that, in a rating decision dated on February 13, 2003, and issued to the Veteran and his service representative on February 21, 2003, the RO granted service connection for chronic dermatitis and assigned a 10 percent rating effective August 23, 1993.  The Board also noted in its July 2011 remand that, although the Veteran's August 2007 statement was not a model of clarity with respect to his contentions, it appeared that he was alleging that the February 21, 2003, rating decision was not final and a higher initial rating claim for service-connected chronic dermatitis was pending and unadjudicated.  The Board remanded this appeal, in part, for clarification from the Veteran as to whether he wanted a higher initial rating than 10 percent for service-connected chronic dermatitis or an earlier effective date for the grant of service connection and a 10 percent rating for chronic dermatitis.

Pursuant to the Board's remand, the RO sent the Veteran a letter in July 2011 requesting clarification as to whether he wanted a higher initial rating than 10 percent for service-connected chronic dermatitis or an earlier effective date for the grant of service connection and a 10 percent rating for chronic dermatitis.  The Veteran responded in August 2011 with a statement that, although not a model of clarity with respect to his contentions, persuasively suggests that he wants an earlier effective date than August 23, 1993, for the grant of service connection and a 10 percent rating for chronic dermatitis, including based on an allegation of CUE in the February 21, 2003, rating decision.  In light of the Veteran's August 2011 statement, this issue has been recharacterized as stated on the title page of this decision.

As is explained below in greater detail, it appears that the Veteran is attempting to reopen a prior final rating decision dated in February 2003 which granted service connection for chronic dermatitis and assigned a 10 percent rating effective August 23, 1993.  This decision was not timely appealed and became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302 (2011).  Although the Veteran's arguments concerning the alleged VA error in the February 2003 rating decision are not a model of clarity, it appears that he essentially contends that VA committed CUE by not accepting his June 2006 increased rating claim as a timely notice of disagreement with the February 2003 rating decision.  The Board notes that the Court has barred appellants from seeking to disturb the finality of a prior rating decision by filing a freestanding earlier effective date claim.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  Accordingly, the claim of entitlement to an effective date earlier than August 23, 1993, for a grant of service connection and the assignment of a 10 percent rating for chronic dermatitis based on CUE must be dismissed.  

The issues of entitlement to an audit of VA disability compensation payments to the Veteran since October 1, 2003, and whether an overpayment of $1,185.87 was created properly by VA have been raised by the record but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board notes that the AOJ for these claims is VA's Debt Management Center (DMC) in St. Paul, Minnesota.  Therefore, the Board does not have jurisdiction over these claims and they are referred to the AOJ for appropriate action.  On remand, the RO is instructed to forward both of these claims to the DMC for appropriate action.

The Board notes that, in Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court also found in Rice that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  The record in this case indicates that the Veteran has asserted that he is not employable by reason of his service-connected chronic dermatitis.  In light of Rice, this claim is addressed in the REMAND portion of the decision below and is REMANDED to the RO/AMC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  In a rating decision dated on February 13, 2003, and issued on February 21, 2003, the RO granted the Veteran's claim of service connection for chronic dermatitis and assigned a 10 percent rating effective August 23, 1993.

2.  The Veteran filed an increased rating claim for chronic dermatitis in statements on a VA Form 21-4138 that was dated on June 18, 2006, and date-stamped as received by the RO on June 22, 2006.

3.  In the currently appealed rating decision dated on January 18, 2007, and issued on January 19, 2007, the RO denied the Veteran's increased rating claim for chronic dermatitis.

4.  In a letter dated on February 1, 2007, the Veteran expressed disagreement with the denial of his increased rating claim for chronic dermatitis.

5.  In a rating decision dated on June 9, 2007, and issued on July 30, 2007, the RO assigned a higher 30 percent rating effective June 22, 2006, for the Veteran's service-connected chronic dermatitis.

6.  In statements on a VA Form 9 dated on August 12, 2007, and date-stamped as received by the RO on August 17, 2007, the Veteran expressed disagreement with the effective date assigned for the grant of service connection and a 30 percent rating for his service-connected chronic dermatitis.

7.  There is no correspondence in the claims file expressing any disagreement with the February 21, 2003, rating decision dated within 1 year of this rating decision.

8.  The competent evidence does not suggest that, between June 26, 2006, and April 19, 2007, the Veteran's service-connected chronic dermatitis affected more than 40 percent of the entire body or exposed areas of the body or required constant or near-constant systemic therapy in the past 12-month period.

9.  The competent evidence shows that, effective April 19, 2007, the Veteran's service-connected chronic dermatitis required constant or near-constant systemic therapy in the past 12-month period, including topical corticosteroids.


CONCLUSIONS OF LAW

1.  To the extent that he is attempting to disturb the finality of the February 21, 2003, rating decision, the Veteran's claim of entitlement to an effective date earlier than August 23, 1993, for a grant of service connection and a 10 percent rating for chronic dermatitis, to include based on CUE is dismissed.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).

2.  The criteria for a 60 percent rating effective April 19, 2007, for chronic dermatitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.118, Diagnostic Code (DC) 7806 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

With respect to the Veteran's increased rating claim for chronic dermatitis, the Board notes that, in a letter issued in July 2006, VA notified the Veteran of the information and evidence needed to substantiate and complete this claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the Veteran to submit medical evidence showing that his chronic dermatitis had worsened.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board is aware of the decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) in which the Court held that, for an increased-compensation claim, section § 5103(a) requires, at a minimum, VA notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  The Veteran was provided with appropriate Vazquez-Flores notice in April 2009.  He has not alleged that he received inadequate VCAA notice in this case.  See Goodwin v. Peake, 22 Vet. App. 128 (2008) (holding as to the notice requirements for downstream earlier effective date claims following the grant of service connection: "that where a claim has been substantiated after the enactment of the VCAA, the Veteran bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements").  The Board concludes that, because there is no indication that there exists any evidence which could be obtained to affect the outcome of this case, no additional VCAA notice is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (finding VCAA notice not required where there is no reasonable possibility that additional development will aid the Veteran).  

The Board also notes that the Veteran's earlier effective date claim for a grant of service connection and a 10 percent rating for chronic dermatitis is a "downstream" element of the RO's grant of a TDIU in a February 2003 rating decision.  For such downstream issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required in cases where such notice was afforded for the originating issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In this case, however, the Board finds that the RO could not have provided the Veteran with pre-adjudication VCAA notice because the April 1994 rating decision which denied the Veteran's original service connection claim for chronic dermatitis (which was characterized as a skin disorder) was issued many years prior to the VCAA's enactment.  

As will be explained below in greater detail, the claim of entitlement to an effective date earlier than August 23, 1993, for a grant of service connection and a 10 percent rating for chronic dermatitis, including based on CUE, must be dismissed.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  The evidence also supports assigning a 60 percent rating effective April 19, 2007, for the Veteran's service-connected chronic dermatitis.  The February 2003 rating decision was fully favorable to the Veteran on the issue of service connection for chronic dermatitis.  Because his earlier effective date claim is being dismissed as a matter of law (as explained in more detail below) and because his increased rating claim for chronic dermatitis is being granted in this decision, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Veteran also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Additional notice of the five elements of a service-connection claim was provided in the July 2006 VCAA notice letter and in separate February 2009 correspondence, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the timing of the notice, the Board points out that the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, with respect to the Veteran's increased rating claim for chronic dermatitis, the July 2006 letter was issued to the Veteran and his service representative prior to the January 2007 rating decision which denied the benefits sought on appeal; thus, this notice was timely.  Because the Veteran's earlier effective date claim is being dismissed as a matter of law, and because his increased rating claim for chronic dermatitis is being granted in this decision, any question as to the appropriate disability rating or effective date is moot and there can be no failure to notify the Veteran.  See Dingess, 19 Vet. App. at 473.  And any defect in the timing or content of the notice provided to the Veteran and his service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the basis of the prior determination and noted the element of the claim that was lacking to substantiate the claim for benefits.  The VLJ specifically noted the issues as entitlement to an earlier effective date for a grant of service connection and a 30 percent rating for chronic dermatitis and an increased rating for chronic dermatitis.  The Veteran was assisted at the hearing by an accredited representative from Veterans of Foreign Wars of the United States.  The representative and the VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of these claims.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  The representative specifically asked the Veteran about any worsening of the Veteran's service-connected disability.  The representative also asked the Veteran about the evidence he had submitted in support of his earlier effective date claim.

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claims for benefits.  The Veteran's representative and the VLJ asked questions to draw out the evidence which demonstrated worsening of the Veteran's service-connected chronic dermatitis and demonstrated his entitlement to an earlier effective date, the elements of the claims in question.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the Veteran's earlier effective date claim, there is no duty to provide an examination or a medical opinion because such evidence would not be relevant to this claim.  With respect to the Veteran's increased rating claim, he was afforded VA examinations in May 2007 and in September 2011.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the increased rating claim adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Earlier Effective Date Claim

The Veteran contends that he is entitled to an earlier effective date than August 23, 1993, for a grant of service connection and a 10 percent rating for chronic dermatitis.  He essentially contends that, because he has experienced a skin disability continuously since his service separation, the appropriate effective date for a grant of service connection and a 10 percent rating for chronic dermatitis is his date of discharge from active service.  (The Board notes parenthetically that relevant VA laws and regulations provide that the earliest available date for a grant of service connection and a disability rating is the day after the date of a Veteran's discharge from active service.)

In general, except as otherwise provided, the effective date of an evaluation an award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  For claims of entitlement to service connection the effective date will be the day following separation from active service or date entitlement arose if the claim is filed within one year of discharge from service, otherwise the effective date is the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2011).

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).  

Upon receipt of an informal claim, if a formal claim has not been filed, the RO will forward an application form to the claimant for execution.  If the RO receives a complete application from the claimant within one year from the date it was sent, the RO will consider it filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2011).

A report of examination or hospitalization which meets the requirements of this section will be accepted as an informal claim for benefits under an existing law or for benefits under a liberalizing law or VA issue, if the report relates to a disability which may establish entitlement.  38 C.F.R. § 3.157.  Once a formal claim for compensation has been allowed, receipt of a report of examination by VA or evidence from a private physician will be accepted as an informal claim for benefits.  In the case of examination by VA, the date of examination will be accepted as the date of receipt of a claim.  The provisions of the preceding sentence apply only when such reports relate to examination or treatment of a disability for which service-connection has previously been established, or when a claim specifying the benefit sought is received within one year from the date of such examination.  In the case of evidence from a private physician, the date of receipt of such evidence by VA will be accepted as the date of the claim.  Id.

In a rating decision dated on February 13, 2003, and issued to the Veteran and his service representative on February 21, 2003, the RO granted a claim of service connection for chronic dermatitis and assigned a 10 percent rating effective August 23, 1993.  The RO essentially determined that this was the appropriate effective date for a grant of service connection and a 10 percent rating because it was the date that VA had received the Veteran's original service connection claim.  The Veteran was advised in the notice letter for this rating decision that a portion of his benefits had been withheld for a period of time while he was incarcerated between April 25, 1994, and March 30, 2000.  He also was advised that he had 1 year from the date of the February 21, 2003, rating decision to initiate an appeal.

The Veteran then submitted a VA Form 21-4138 dated on July 17, 2003, and date-stamped as received by the RO that same day in which he requested "to be reevaluated for a higher rate" because his disability had worsened.  The RO correctly interpreted this statement as an increased rating claim for chronic dermatitis.

In a rating decision dated on July 28, 2004, and issued to the Veteran and his service representative on July 30, 2004, the RO denied his claim for a disability rating greater than 10 percent for chronic dermatitis.  This decision was not appealed and became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302 (2011).

The Veteran next submitted a VA Form 21-4138 dated on June 18, 2006, and date-stamped as received by the RO on June 22, 2006, in which he stated, "In 2002, I was granted 10% disability for chronic dermatitis of the skin even though[] I've had this condition for over 30 years."  He contended that his service-connected chronic dermatitis had worsened and required him to use "all type of medications and ointments."  He also contended that he itched "all the time and my skin is irritated [and] sensitive."  He reported experiencing skin breakouts "[all] over my body with purpose and red blotchy marks on the skin.  I would like to be re-evaluated for a better compensation rate.  This problem isn't going to get better only worse as time goes on and I am entitled to a better rating that what I have received."  The RO correctly interpreted this statement as an increased rating claim for chronic dermatitis.

In statements on a VA Form 21-4138 dated on August 7, 2006, and date-stamped as received by the RO on August 10, 2006, the Veteran contended that his service-connected chronic dermatitis had worsened "spreading over 80% of my body, with red [blotches] on my skin that itch real bad [sic] all the time.  Then the red [blotches] turn black with scaling on the [blotches] and skin that is very dry."  He also contended that his dermatitis was on his legs, thighs, hips, buttocks, lower back, forearms, underarms, sides, and stomach.

The Veteran's treatment records from a period of incarceration between September 2004 and September 2005 were date-stamped as received by the RO on August 11, 2006.  These records show that he was treated for dermatitis once while incarcerated during this time period.

A VA Form 119 dated on November 16, 2006, showed that the Veteran had refused to report for a VA examination scheduled to determine the current nature and severity of his service-connected chronic dermatitis.

In the currently appealed rating decision dated on January 18, 2007, and issued on January 19, 2007, the RO denied the Veteran's increased rating claim for chronic dermatitis.  The RO noted that the Veteran had failed to report for VA examination.

In a letter dated on February 1, 2007, the Veteran expressed disagreement with the denial of his increased rating claim for chronic dermatitis.  The Veteran noted that he had not reported for VA examination in November 2006 because he had been incarcerated at that time.  He requested to be rescheduled for VA examination following his anticipated release date in March 2007.  He also stated that he was on antibiotics and ointment for his service-connected chronic dermatitis and requested an increased rating for this disability.

Additional VA outpatient treatment records for the Veteran were obtained and associated with the claims file in April 2007.

On VA examination in May 2007, the Veteran complained of a skin disability since active service.  "The [Veteran] states that throughout the years, the skin condition has spread.  It includes most of his lower back.  He has some areas on his anterior chest, the lateral thorax, as well as the forearms and the medial aspects of the upper arms bilaterally.  He states that it is very pruritic in nature."  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  This examiner stated that a review of the Veteran's claims file "shows that he has been treated with courses of tetracycline...for periods of 14 days as well as with Absorbase creams.  Tetracycline was most likely used for episodes of skin abscesses or cysts."  The Veteran reported using Absorbase cream to treat his service-connected chronic dermatitis in the past 12 months.  The Veteran reported that only fluocinonide cream helped his symptoms.  Physical examination showed "some hyperpigmented patches that are scaly in nature on the medial aspect of both upper arms bilaterally as well as both forearms, an area in the lower back extending from the level of L1 down in through the sacrum, on the superior aspects of both buttocks cheeks, and also in the areas of the groin are some hyperpigmented patches with mild scale to them," no scarring or disfigurement, no acne or chloracne, and affecting 30 percent of the entire body.  The diagnosis was eczema.

In a rating decision dated on June 9, 2007, and issued on July 30, 2007, the RO assigned a higher 30 percent rating effective June 22, 2006, for the Veteran's service-connected chronic dermatitis.  The RO noted in a discussion of the Veteran's increased rating claim for chronic dermatitis that was included in a Statement of Case issued on July 30, 2007, that June 22, 2006, was the appropriate effective date for a higher 30 percent rating for this disability because that was the date that VA had received the Veteran's increased rating claim.

In statements on a VA Form 9 dated on August 12, 2007, and date-stamped as received by the RO on August 17, 2007, the Veteran expressed disagreement with the effective date assigned for the grant of service connection and a 30 percent rating for his service-connected chronic dermatitis.  Although, as noted elsewhere, the Veteran's contentions are not a model of clarity, he specifically asserted that the effective date was "incorrect" and "it should have been much [earlier]."  He also asserted, "I should have received an [earlier] date" for the initial 10 percent rating assigned for his service-connected chronic dermatitis.  He argued that "this problem have exist[ed] for many years.  It's time to recognize that the decision was incorrect and correct the problem."

As noted in the Introduction, in response to the Veteran's August 2007 statement, the RO promulgated a Statement of the Case (SOC) on his claim of entitlement to an earlier effective date than June 22, 2006, for a 30 percent rating for service-connected chronic dermatitis  and issued it to the Veteran and his service representative on May 21, 2009.  As also noted in the Introduction, because there was no timely substantive appeal (VA Form 9) filed, an issue relating to an earlier effective date than June 22, 2006, for a 30 percent rating for service-connected chronic dermatitis is not in appellate status.  See 38 C.F.R. §§ 20.302, 20.1103 (2011).

Additional VA outpatient treatment records for the Veteran were obtained and associated with the claims file in May 2009.

The Veteran testified at his March 2011 Board hearing that he was entitled to an earlier effective date going back to 1993 because he had initiated an appeal prior to be incarcerated between 1994 and 2000 but was told by VA that "there was nothing I could do about" his appeal as a result of his incarceration.  See Board hearing transcript dated March 3, 2011, at pp. 1-2.  The Veteran also testified that he was "unhappy with" the February 2003 rating decision.  Id., at pp. 6.

As noted in the Introduction, pursuant to the Board's July 2011 remand, the RO sent the Veteran a letter in July 2011 requesting clarification as to whether he wanted a higher initial rating than 10 percent for service-connected chronic dermatitis or an earlier effective date for the grant of service connection and a 10 percent rating for chronic dermatitis.  As also noted in the Introduction, the Veteran responded in August 2011 with a statement that, although not a model of clarity with respect to his contentions, persuasively suggests that he seeks an earlier effective date than August 23, 1993, for the grant of service connection and a 10 percent rating for chronic dermatitis, including based on an allegation of CUE in the February 21, 2003, rating decision.  

In Rudd v. Nicholson, 20 Vet. App. 296 (2006), the Court held that appellants are prohibited from collaterally attacking a prior final rating decision by filing a freestanding earlier effective date claim.  The Court specifically held that, once a rating decision has become final, as is the case here with the February 21, 2003, rating decision which granted the Veteran's service connection claim for chronic dermatitis and assigned a 10 percent rating effective August 23, 1993, a claimant may not properly file, and VA has no authority to adjudicate, a freestanding earlier effective date claim in an attempt to overcome the finality of an RO decision.  The Court reasoned in Rudd that to allow such claims would vitiate the rule of finality.  See Rudd, 20 Vet. App. at 299.  Although there are numerous exceptions to the rule of finality and application of res judicata within the VA adjudication system, a new and distinct claim for an earlier effective date is not one of the recognized statutory exceptions to finality.  See Rudd, 20 Vet. App. at 300; see also DiCarlo v. Nicholson, 20 Vet. App. 52, 56-57 (2006) (discussing the types of collateral attack authorized to challenge a final decision by the Secretary).  In DiCarlo, the Federal Circuit specifically held that, "Except as provided by law, when a case or issue has been decided and an appeal has not been taken within the time prescribed by law, the case is closed, the matter is ended, and no further review is afforded."  Id., at pp. 55-56 (citations omitted).

In this case, it is undisputed that the February 21, 2003, rating decision, which granted the Veteran's service connection claim for chronic dermatitis and assigned a 10 percent rating effective August 23, 1993, is final because the Veteran did not initiate a timely appeal by a filing a Notice of Disagreement or otherwise disagreeing with this decision.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  As the RO noted in the August 2012 Supplemental Statement of the Case (SSOC), the correspondence received from the Veteran between February 21, 2003, when the rating decision was issued to him and his service representative, and June 26, 2006, when his most recent increased rating claim for chronic dermatitis was date-stamped as received by the RO, concerned an apparent overpayment of his VA disability compensation benefits created while he was incarcerated.  (The Board notes parenthetically that the overpayment issue has been referred to the DMC as outlined in the Introduction.)  

The Veteran has contended that his July 2003 VA Form 21-4138 should have been interpreted by VA as a notice of disagreement with the February 2003 rating decision.  Although the Board acknowledges that this form was received within 1 year of the February 2003 rating decision, there is no indication anywhere on this form (or in any other correspondence from the Veteran received between February 2003 and June 2006) that he disagreed with this decision.  The Veteran instead requested that his service-connected chronic dermatitis be reevaluated because he was entitled to an increased rating for this disability.  As noted above, the RO correctly interpreted the Veteran's July 2003 VA Form 21-4138 as a new increased rating claim for chronic dermatitis.  Thus, the Board finds that the Veteran's July 2003 VA Form 21-4138 clearly was not a disagreement with the February 2003 rating decision.  See also Buie v Shinseki, 24 Vet. App. 242, 251-52 (2011) (explaining that, when statements are received within one year of a rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b)).  The Board also finds that the Veteran clearly was on notice as to how to initiate an appeal of a rating decision as he initiated timely appeals of other rating decision dated both before and after the February 2003 rating decision.

The Veteran essentially seeks to reopen the prior final rating decision in February 2003 by means of a claim for an effective date earlier than August 23, 1993, for a grant of service connection and a 10 percent rating for chronic dermatitis.  He has asserted essentially that it was CUE for the RO not to grant him service connection and a 10 percent rating for chronic dermatitis effective as of his discharge from active service.  While the Board expresses no opinion on the eventual success of such a motion, the proper way to assert error in a final decision would be through an allegation brought to the RO that the February 21, 2003, rating decision, which granted service connection for chronic dermatitis and assigned a 10 percent rating effective August 23, 1993, contained CUE.  38 U.S.C. § 5109A; see Moody v. Principi, 360 F.3d 1306, 1309 (Fed.Cir.2004).  The Veteran is advised in this regard that a mere disagreement with how the facts were weighed in a prior final rating decision does not rise to the level of a valid CUE claim.  See, for example, Luallen v. Brown, 8 Vet. App. 92, 96 (1995), and Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  

The Board cannot adjudicate the Veteran's earlier effective date claim to the extent that it attempts to reopen a prior final rating decision on the basis of CUE without violating the Court's express prohibition against freestanding earlier effective date claims found in Rudd.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  Therefore, there is no legal entitlement to an effective date earlier than August 23, 1993, for a grant of service connection and a 10 percent rating for chronic dermatitis and the Board must dismiss this claim.  See Sabonis, 6 Vet. App. at 426 (holding that, where the law is dispositive, the claim must be denied due to an absence of legal entitlement).

Increased Rating for Chronic Dermatitis

The Veteran finally contends that his service-connected chronic dermatitis is more disabling than currently evaluated.  He specifically contends that treatment of this disability requires the use of constant medication.

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

The Veteran's service-connected chronic disability currently is evaluated as 30 percent disabling under 38 C.F.R. § 4.118, DC 7806 (dermatitis or eczema).  See 38 C.F.R. § 4.118, DC 7806 (2011).  

DC 7806 provides a 30 percent rating for dermatitis when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas of the body is affected or when systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of six weeks or more, but not constantly, during the past 12-month period.   A maximum 60 percent rating is provided under DC 7806 for dermatitis when more than 40 percent of the entire body or exposed areas of the body is affected or when constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs has been required during the past 12-month period.  See 38 C.F.R. § 4.118, DC 7806 (2011).

The Board notes that, effective October 23, 2008, VA revised the diagnostic criteria for evaluating skin disabilities so that they would reflect more clearly VA's policies concerning the evaluation of scars.  Specifically, the amendments concern 38 C.F.R. § 4.118, Diagnostic Codes (DC's) 7800-7805.  In this case, however, these DC's are not for application as the Veteran's disability does not include scars.  The Board also notes that the revised rating criteria are inapplicable to this claim because the Veteran's service-connected disability has been rated as dermatitis under DC 7806 which was not affected by the most recent regulatory changes to the DC's for evaluating skin disabilities.  See 73 FR 54708 (Sept. 23, 2008).

The Board finds that the evidence supports assigning a 60 percent rating, and no higher, effective April 19, 2007, for the Veteran's service-connected chronic dermatitis.  The Veteran has contended that his service-connected chronic dermatitis is more disabling than currently evaluated.  The competent evidence does not support the Veteran's assertions regarding the nature and severity of his service-connected chronic dermatitis prior to April 19, 2007.  Prior to that date, the evidence does not show that the Veteran's service-connected chronic dermatitis affects more than 40 percent of the entire body or exposed areas of the body or requires constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period.  It shows instead that, while the Veteran was incarcerated at a state prison in 2005, he was treated once for "skin disease."  Physical examination showed his skin was not abnormal.  The Veteran's major health problem was listed as "dermatitis." 

The Veteran has asserted consistently during the pendency of this appeal that his service-connected chronic dermatitis is more disabling than currently evaluated.  The competent evidence does not supports his assertions regarding worsening of this disability prior to April 19, 2007.  The evidence shows instead that, prior to April 19, 2007, the Veteran's service-connected chronic dermatitis, at worst, affected 20 to 40 percent of the entire body or exposed areas of the body or required systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of 6 weeks or more, but not constantly, during the past 12-month period.  See 38 C.F.R. § 4.118, DC 7806 (2011).  The Board notes in this regard that, although the Veteran was scheduled for VA examination in November 2006 to determine the nature and severity of his service-connected chronic dermatitis, he failed to report for this examination because he was incarcerated.  It appears that the RO attempted to schedule this VA examination at the correctional institution where the Veteran was incarcerated but he refused to report to the examination itself.  There is no indication in the competent evidence that, prior to April 19, 2007, the Veteran's service-connected chronic dermatitis affected more than 40 percent of the entire body or exposed areas of the body or required constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period such that a disability rating greater than 30 percent is warranted under DC 7806 for this time period.  Id.  Accordingly, the Board finds that the criteria for a disability rating greater than 30 percent prior to April 19, 2007, for the Veteran's service-connected chronic dermatitis have not been met.  Id.

On VA outpatient treatment on April 19, 2007, the Veteran complained of a flare of eczematous dermatitis which had lasted for 3 weeks and was "not responding to desonide [and] triamcinolone oint[ment]" which he had used for 2 weeks.  A history of eczematous dermatitis for "over 20 years" was noted.  The Veteran reported that Benadryl and Absorbase provide "some help but [he] feels he's getting worse."  He also reported that tetracycline "has helped in [the] past."  Objective examination showed diffuse hyperpigmented macules, a few erythematous papules on the flexor surface of the upper extremities, no open sores, and non-vesicular.  The assessment was eczematous dermatitis with a secondary infection.  The Veteran was prescribed tetracycline 500 twice daily for 2 weeks.

As noted above, the Veteran was seen on VA examination in May 2007 when he complained that his service-connected chronic dermatitis was spreading.  He also reported that only fluocinonide cream applied twice daily had helped his symptoms.  The VA examiner noted that the Veteran had been treated with tetracycline "for periods of 14 days" and with Absorbase creams.  This examiner found that the Veteran's chronic dermatitis affected 30 percent of the entire body on physical examination.

On VA outpatient treatment later in May 2007, when the Veteran reported to VA in order to establish primary care, he complained of "frequent eczema flares since running out of his fluocinonide (he was prescribed it during his three year incarceration."  He also complained of severe pruritus "and states that his eczema will weep."  The Veteran reported that his dermatitis was "helped somewhat by the tetracycline."  Physical examination showed bilateral antecubital fossa with erythema and raised lesions consistent with eczema, excoriation, profound hyperpigmentation of the lower abdomen and low back, and multiple pruritic nodules over the legs, back, and trunk.  The assessment included eczema.  The VA clinician order fluocinonide 0.05% twice daily and a "second course of tetracycline as this has also provided him some relief."

In June 2007, the Veteran complained that his eczema had flared up in the previous 2-3 months.  He had been using fluocinonide 0.05% cream "but he finds that the cream irritates him."  A long-standing history of eczema since the 1970's was noted.  It was noted that a September 2002 skin biopsy had shown chronic atopic dermatitis.  Physical examination showed multiple scattered brown papules on the face, erythematous plaques on the forearms and antecubital fossa and axillae, scattered erythematous plaques with some scale on the trunk and "prominent in the belt area," and some lichenified plaques on the lower legs.  The assessment was long-standing atopic dermatitis "with poor control."  The Veteran was advised to add betamethasone valerate 0.1% topical ointment and to apply this to the affected areas twice daily for 2 weeks and then use once daily only.  The Veteran's Benadryl was replaced with loratadine.

In August 2007, the Veteran reported that, because there had been no improvement in his chronic dermatitis with betamethasone valerate, he had started using fluocinonide cream again "which worked for him."  Physical examination showed multiple scattered dark brown papules on the face, hyperpigmented macules and patches on both forearms, lichenified plaque with erythematous tender nodule on the lower abdomen "below the navel area," and some lichenified plaques on the lower legs.  The assessment included eczematous dermatitis.  The Veteran was advised to use fluocinonide ointment twice daily and to discontinue Claritin and betamethasone valerate.  He also was prescribed tetracycline 500 mg twice daily for 2 weeks.

The Veteran was seen in the emergency room at a VA Medical Center in May 2008 requesting refills of medications for his chronic eczema.  Physical examination showed multiple dark and hypertrophic areas of the skin, buttocks, "as well as throughout the trunk."  The impression was chronic eczema.  The Veteran's prescriptions for tetracycline and topical steroids were refilled.

On VA outpatient treatment in September 2008, it was noted that the Veteran "has no showed to all dermatology [appointments] since 8/07."  The Veteran reported that he "overall feels well."  Physical examination showed bilateral antecubital fossa with erythema and raised lesions consistent with eczema, excoriation, profound hyperpigmentation of the lower abdomen and low back, and multiple pruritic nodules over the legs, back, and trunk.  The assessment was eczema.  The VA clinician ordered fluocinonide 0.05% twice daily "as this has worked for" the Veteran and referred him to dermatology.

In December 2008, it was noted that the Veteran "insists that nothing seems to work except for topical Fluocinonide" and tetracycline by mouth.  Physical examination showed multiple scattered dark brown papules on the face, hyperpigmented macules and patches on both forearms, lichenified plaque with erythematous tender nodule on the lower abdomen "below the navel area" with some skin atrophy noted, some lichenified plaques on the lower legs, and diffuse xerosis.  The assessment was eczematous dermatitis with a significant degree of lichenification.  The VA clinician discussed with the Veteran "the effects of long-term topical steroids including skin atrophy, which he already developed from previous long-term steroid use."

In May 2009, no relevant complaints were noted.  Physical examination showed bilateral antecubital fossa with erythema and raised lesions consistent with eczema, excoriation, profound hyperpigmentation of the lower abdomen and low back, and multiple pruritic nodules over the legs, back, and trunk.  It was noted that the Veteran was using fluocinonide ointment.  The assessment included eczema.  

In February 2011, the Veteran complained that his eczema "is 'oozing' into his pants."  It was noted that the Veteran no showed for a November 2010 dermatology appointment.  Physical examination showed bilateral buttocks and upper back and thighs with well-healed hyperpigmented plaques with no evidence of ulcerations, serous fluid leakage, or excoriation.  The assessment included eczema.

In March 2011, the Veteran complained that his eczema "is flared now," was "still very itchy," and rated it as 7/10 on a pain scale (with 10/10 being the worst imaginable pain).  He reported "tetracycline has helped in [the] past."  He currently was using fluocinonide "which he says helps.  Also taking antihistamines which he says helps."  Physical examination showed hyperpigmented macule and patches on both forearms, lichenified plaques on the upper chest, hyperpigmentation and lichenification of inguinal folds and waist band areas of the trunk, and some lichenified plaques on the lower legs.  The assessment was eczematous dermatitis with a significant degree of lichenification.  The Veteran was advised to continue using fluocinonide ointment twice daily "for flares and for no longer than 2 weeks at a time."  The VA clinician also prescribed tetracycline and advised the Veteran to use it "only for flares, and not to use more than once every month."

On VA examination in September 2011, the Veteran complained of eczema which "has spread.  It includes most of his lower back.  He has some areas on his anterior chest, the lateral thorax, as well as the forearms and the medial aspects of the upper arms bilaterally.  He states that it is very pruritic in nature."  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The VA clinician stated that the Veteran's eczema did not cause scarring or disfigurement of the head, face, or neck.  He also stated that the Veteran's eczema required constant or near-constant use of oral medications (Claritin and Benadryl) and topical corticosteroids in the past 12 months.  The Veteran's eczema also required the use of Ketoconazole 2%shampoo for less than 6 weeks in the past 12 months.  Physical examination showed that the Veteran's eczema affected 20 to 40 percent of the total body area but less than 5 percent of the exposed areas of the body.  The diagnosis was eczema.

The Board again acknowledges the Veteran's assertions that his service-connected chronic dermatitis is more disabling than currently evaluated and finds that the competent evidence supports these assertions effective April 19, 2007.  It shows that, since April 19, 2007, the Veteran's service-connected chronic dermatitis has worsened and requires constant or near-constant systemic therapy for treatment such that a 60 percent rating is warranted under DC 7806.  See 38 C.F.R. § 4.118, DC 7806 (2011).  Beginning on April 19, 2007, the Veteran's service-connected chronic dermatitis required constant or near-constant use of a variety of medications, including oral medications (such as tetracycline, Claritin, and Benadryl), topical corticosteroids, and medicated shampoo for treatment (as noted on multiple VA outpatient treatment visits and examination reports conducted during this time period).  For example, the VA clinician specifically advised the Veteran in December 2008 of "the effects of long-term topical steroids including skin atrophy, which he already developed from previous long-term steroid use."  This notation by one of the Veteran's VA treating clinicians persuasively suggests that his service-connected chronic dermatitis required constant or near-constant use of steroids for treatment during this time period.  The competent evidence dated since April 19, 2007 (in this case, VA outpatient treatment records and examination reports), also persuasively suggests that the Veteran has experienced multiple flare-ups of his service-connected chronic dermatitis which required constant or near-constant steroids for treatment during this time period.  In summary, the Board finds that the Veteran's service-connected chronic dermatitis worsened effective April 19, 2007, and resulted in severe disability as of that date.  Thus, the Board finds that the criteria for a 60 percent rating effective April 19, 2007, for the Veteran's service-connected chronic dermatitis are met.  Id.

Extraschedular

The Board must consider whether the Veteran is entitled to consideration for referral for the assignment of an extraschedular rating for his service-connected chronic dermatitis.  38 C.F.R. § 3.321 (2011); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).  The Board notes in this regard that the Veteran has been awarded the maximum schedular rating available for his service-connected chronic dermatitis effective April 19, 2007, in this decision.  See 38 C.F.R. § 4.118, DC 7806 (2011).

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116. When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that schedular evaluations assigned for the Veteran's service-connected chronic dermatitis are not inadequate in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected chronic dermatitis.  This is especially true because the 60 percent rating assigned for the Veteran's chronic dermatitis effective April 19, 2007, in this decision, contemplates severe disability.  Moreover, the evidence does not demonstrate other related factors such as marked interference with employment and frequent hospitalization.  Although the Veteran has contended that his service-connected disabilities preclude his employability, and although a TDIU claim is being remanded to the RO in this decision (as discussed below), the VA examiner specifically concluded at the Veteran's most recent VA examination in September 2011 that his service-connected chronic dermatitis did not preclude his employability.  The Board acknowledges that the Veteran reported to the emergency room at a VA Medical Center in September 2008 seeking refills for medication to treat his service-connected chronic dermatitis.  He did not indicate, and the medical evidence does not show, that he was hospitalized for his service-connected chronic dermatitis after reporting to the ER or any other time during the pendency of this appeal.  In light of the above, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an earlier effective date than August 23, 1993, for the grant of service connection and a 10 percent rating for chronic dermatitis, including based on an allegation of CUE in a February 21, 2003, rating decision, is dismissed.

Entitlement to a 60 percent rating effective April 19, 2007, for chronic dermatitis is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

Inasmuch as the Board sincerely regrets the additional delay of the adjudication of this matter, a remand is necessary before the Veteran's TDIU claim can be adjudicated.

The Veteran has contended that his service-connected chronic dermatitis affected his employability.  The Board has assigned a higher 60 percent rating effective April 19, 2007, for the Veteran's service-connected chronic dermatitis in this decision (as discussed above).  Although the Veteran does not meet the schedular criteria for a TDIU prior to April 19, 2007, the Board's action in this decision means that he meets the schedular criteria for a TDIU effective on that date.  See generally 38 C.F.R. § 4.16 (2011).  To date, however, the Veteran has not been provided with a VA examination to determine the impact of his service-connected disabilities on his employability.  Accordingly, the Board concludes that, on remand, the Veteran should be scheduled for appropriate VA examination to determine the impact of his service-connected disabilities on his employability.

The RO/AMC also should attempt to obtain the Veteran's up-to-date VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for his service-connected post-operative residuals of a right knee injury or chronic dermatitis in recent years.  Advise the Veteran not to resubmit any records already provided to VA.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Schedule the Veteran for appropriate in-person VA examination which addresses the impact of his service-connected disabilities on his employability.  The claims file and a copy of this remand should be provided to the examiner for review.  All appropriate tests and studies should be accomplished.  The Veteran should be asked to provide a complete employment history, if possible.  Based on a review of the Veteran's claims file and the results of his physical examination, and the Veteran's statements regarding the impact of his service-connected disabilities on his employability, the examiner is asked to opine whether the Veteran's service-connected disabilities alone preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  A complete rationale must be provided for any opinions expressed.

The examiner is advised that service connection currently is in effect for chronic dermatitis and for post-operative residuals of a right knee injury.  The examiner also is advised that the Veteran contends that his service-connected disabilities preclude him from securing and following substantially gainful employment.

3.  The Veteran should be given adequate notice of the requested in-person examination which includes advising him of the consequences of his failure to report to the examination.  If he fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.  

4.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


